Filed for Record
                                                                               6/16/2015 10:18:38 AM
                                                                               Rhonda Barchak, District Clerk
                                                                               Brazoria County, Texas
                                                                               69510
                                                                               Kim Mire, Deputy

                                   CAUSE NO. 69510

EUGENE ELDRIDGE et al.                        §      IN THE DISTRICT COURT OF
                                                                             FILED IN
                                              §                       1st COURT OF APPEALS
vs.                                           §                           HOUSTON, TEXAS
                                              §      BRAZORIA      COUNTY,   TEXAS
                                                                      6/16/2015 4:45:01 PM
                                              §                       CHRISTOPHER A. PRINE
                                              §                               Clerk
BRAZORIA COUNTY, TEXAS                        §      149th JUDICIAL DISTRICT


            DEFENDANT BRAZORIA COUNTY’S NOTICE OF APPEAL


1.       Defendant, Brazoria County, desires to appeal from the trial court’s order denying
its plea to the jurisdiction, signed on June 10, 2015.
(See Exhibit A)

2.    Defendant, Brazoria County, appeals to either the First or the Fourteenth Court of
Appeals.

3.      This is an accelerated appeal as it is an appeal from an order denying a plea to the
jurisdiction made by Brazoria County, a governmental unit.


                                                     Respectfully submitted,




                                                     /s/Raethella Jones
                                                     Raethella Jones
                                                     Assistant District Attorney
                                                     111 E. Locust, Suite 408A
                                                     Angleton, Texas 77515
                                                     (979) 864-1232
                                                     (979) 849-8914 fax
                                                     rjones@brazoria-county.com
                                                     Bar Card No. 75007981
                                 CERTIFICATE OF SERVICE


       I certify that a copy of this notice of appeal was served on all counsel of record
by:    X       , regular mail,         X     certified mail,    X      , fax,   X
electronic mail or               personal delivery on June 16, 2015.




                                                               /s/ Raethella Jones
                                                               Raethella Jones